1 Reported in 216 N.W. 222.
In the case of Towne v. St. Luke's Hospital, supra, p. 408, this court held that the proofs were insufficient to justify a finding that defendant's negligence, if any, was the proximate cause of the disease which plaintiff contracted while in its employ subsequent to January 28, 1924. The plaintiff here bases his right to recover for the death, by scarlet fever, of his intestate upon the identical charge of negligence, in failing to maintain a proper quarantine, contained in that case. The proofs in support of the charge of negligence in this case are no stronger than in that case, and we reach the same conclusion here as there. We find no reversible error in the rulings on the admissibility of evidence bearing upon that issue. The dismissal was proper.
Affirmed. *Page 412